J-S34036-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    COMMONWEALTH OF PENNSYLVANIA,            :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                    Appellee                 :
                                             :
                       v.                    :
                                             :
    GERALD LEWIS COTTLE, JR.,                :
                                             :
                    Appellant                :    No. 1911 WDA 2017

          Appeal from the Judgment of Sentence November 29, 2017
               in the Court of Common Pleas of Mercer County,
            Criminal Division, at No(s): CP-43-CR-0000636-2017

BEFORE:      BOWES, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:            FILED JULY 16, 2018

        Gerald Lewis Cottle, Jr. (Appellant) appeals from the judgment of

sentence imposed after he pled guilty to possession with intent to deliver

(PWID). We affirm.

              Appellant pled guilty[1] to [PWID] 5.08 grams of cocaine, an
        ungraded felony, a second or subsequent offense, in violation of
        35 Pa.C.S.[] § 780-113(a)(30)[,] and was sentenced on
        November 29, 2017 to serve a term of incarceration in a state
        correctional facility of not less than thirty-six (36) months nor
        more than ten (10) years. That sentence was consecutive to any
        other sentences [A]ppellant was serving.[2]

             This offense had an offense gravity score of 7 and
        [A]ppellant had a prior record score of 5, resulting in a standard

1
 In exchange for his guilty plea, the Commonwealth agreed to nol pros the
remaining charges and would not oppose Appellant’s request to the court that
his sentence run concurrently to already imposed sentences. Plea of Guilt,
9/11/2017.
2
   At the time of Appellant’s sentencing hearing, Appellant was serving
backtime for a parole violation. N.T., 11/29/2017, at 14.

*Retired Senior Judge assigned to the Superior Court.
J-S34036-18


        range of 24 to 30 months plus or minus six months. Thus, the
        sentence imposed was at the top end of the aggravated range of
        the sentence guidelines []. Appellant filed a timely post-sentence
        motion challenging the discretionary aspects of the sentence[.]

Sentencing Court Opinion, 1/30/2018, at 1.

        In   his   post-sentence   motion   Appellant   requested   a   sentencing

modification because: (1) “[T]he sentence of the [c]ourt is manifestly

excessive in length, because it is not specifically tailored to the nature of the

offense, the ends of justice and society and the rehabilitative needs of

[Appellant;]” (2) Appellant’s sentence exceeded the standard range of the

sentencing guidelines, and his aggravated range sentence was imposed

without sufficient reason; and (3) the court abused its discretion when it

imposed a consecutive sentence “since a concurrent sentence is appropriate.”

Post-Sentence Motion, 12/5/2017, at 1-2 (unnumbered).

        After the filing of his post-sentence motion, the sentencing court

scheduled a hearing. At the hearing, Appellant’s counsel acknowledged that

several issues had been raised in Appellant’s motion but that “it all boil[ed]

down to the fact that [Appellant] was given an aggravated[-]range sentence.”

N.T., 12/14/2017, at 1.        Counsel stated that this issue was “the only

argument.” Id. at 2. That same day, Appellant’s post-sentence motion was

denied. Appellant thereafter timely filed a notice of appeal.3




3
    Both Appellant and the sentencing court complied with Pa.R.A.P. 1925.


                                       -2-
J-S34036-18


          On appeal, Appellant sets forth the three aforementioned issues for our

review. As a preliminary matter, as detailed supra, because Appellant decided

to focus solely on the imposition of an aggravated range sentence at his post-

sentence motion hearing, we find Appellant has abandoned his two remaining

claims for the purposes of this appeal. Regardless, even if Appellant’s issues

were preserved, for the reasons that follow, he would still not be entitled to

relief.

          Appellant’s claims all challenge the discretionary aspects of his

sentence. Appellant’s Brief at 7. Accordingly, we bear in mind the following.

          Challenges to the discretionary aspects of sentencing do not
          entitle an appellant to review as of right. An appellant challenging
          the discretionary aspects of his [or her] sentence must invoke this
          Court’s jurisdiction by satisfying a four-part test:

             We conduct a four-part analysis to determine: (1) whether
             appellant has filed a timely notice of appeal, see Pa.R.A.P.
             902 and 903; (2) whether the issue was properly preserved
             at sentencing or in a motion to reconsider and modify
             sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
             brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
             there is a substantial question that the sentence appealed
             from is not appropriate under the Sentencing Code, 42
             Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (some

citations omitted).




                                         -3-
J-S34036-18


      Here, Appellant timely filed a post-sentence motion and a notice of

appeal, and included a statement pursuant to Rule 2119(f) in his brief. 4 We

now turn to consider whether Appellant has presented substantial questions

for our review.

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825,

828 (Pa. Super. 2007). “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Griffin, 65 A.3d at 935 (citation and quotation marks omitted).

      We address first Appellant’s claim challenging the court’s order that his

sentence run “consecutive to any sentence [he] may now be serving.”

Sentencing Order, 11/29/2017, at 1-2. By way of further background, at the

time of Appellant’s sentencing hearing, Appellant had already been sentenced

to three-to-10 years’ incarceration in an unrelated case. N.T., 11/29/2017,

at 13. However, Appellant had yet to begin this sentence because he was

serving backtime for a parole violation. See N.T., 11/29/2017, at 13-14 (In

response to the sentencing court’s inquiry as to when Appellant started



4Despite Appellant’s woefully inadequate 2119(f) statement, see Appellant’s
Brief at 12-13, the Commonwealth has not objected, so we will consider
whether Appellant has raised substantial questions for our review.



                                     -4-
J-S34036-18


serving his three-to-10 year sentence, Appellant replied that he “hadn’t even

started [it] yet, sir. I was a parole violator so I really got a year hit so I am

still doing that right now, I got like eight months on that.”).

       It is clear that Appellant’s sentence was to run consecutively to the

remaining time on his parole violation, since he was serving his backtime when

he was sentenced in the instant case. It is less clear whether the court’s order

intended that Appellant’s sentence run consecutive to the sentence he had yet

to begin serving.

      With respect to the former, it is well-settled that “where a state parolee

gets a new state sentence, he must serve his backtime first before

commencement of the new state sentence.            Imposition of a new state

sentence concurrent with parolee’s backtime on the original state sentence is

an illegal sentence[.]” Commonwealth v. Kelley, 136 A.3d 1007, 1013-14

(Pa. Super. 2016) (internal citation omitted). Because Appellant was legally

required to serve his backtime before beginning to serve a new sentence, the

sentencing court was without the discretion to impose a concurrent sentence.

      With respect to the latter, even if the court ordered Appellant’s sentence

to run consecutively to his three-to-10 year term of incarceration he had yet

to begin serving, a bald assertion that the court’s imposition of a consecutive

sentence was an abuse of discretion does not raise a substantial question.

See Appellant’s Brief at 16.

      Although Pennsylvania’s system stands for individualized
      sentencing, the court is not required to impose the “minimum

                                      -5-
J-S34036-18


      possible” confinement. Under 42 Pa.C.S.[] § 9721, the court has
      discretion to impose sentences consecutively or concurrently and,
      ordinarily, a challenge to this exercise of discretion does not raise
      a substantial question.

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (citation

omitted). See also Commonwealth v. Diehl, 140 A.3d 34, 45, (Pa. Super.

2016) (“A bald claim of excessiveness due to the consecutive nature of a

sentence will not raise a substantial question.”). No relief is due.

      However, Appellant’s remaining two claims, that the court erred in (1)

imposing an aggravated range sentence without sufficient reasoning, and (2)

failing to consider the factors set forth in the sentencing code, do raise

substantial questions for our review. See Commonwealth v. Wellor, 731

A.2d 152, 155 (Pa. Super. 1999) (“In his final issue [a]ppellant claims the

lower court failed to state on the record adequate reasons for imposing

sentences in the aggravated range. This Court has held that such a challenge

to the sentence raises a substantial question.”); Commonwealth v.

Serrano, 150 A.3d 470, 473 (Pa. Super. 2016) (“This Court has previously

found a substantial question to be raised where an appellant alleged that the

sentencing court [] failed to consider relevant sentencing criteria, including

the protection of the public, the gravity of the underlying offense and the

rehabilitative needs of appellant.”).

      With respect to these claims, Appellant’s entire argument is as follows:

      For [Appellant], the applicable sentence guidelines for an offense
      gravity score of 6 and a prior record score of 5 called for [24 to
      30] month range, plus or minus six (6) months. The sentenc[ing]

                                        -6-
J-S34036-18


      court imposed an aggravated range sentence of [36 months to
      10] years without a sufficient justification. The sentence was not
      specifically tailored to the nature of the offense, the ends of justice
      and society nor the rehabilitative needs of [Appellant].

Appellant’s Brief at 15-16 (unnecessary capitalization omitted).         With the

exception of case law, Appellant’s “argument” is essentially a recitation of his

questions presented. See Appellant’s Brief at 7.

      It is Appellant’s obligation to sufficiently develop arguments in his
      brief by applying the relevant law to the facts of the case,
      persuade this Court that there were errors below, and convince us
      relief is due because of those errors. If an appellant does not do
      so, we may find the argument waived.

Commonwealth v. Gibbs, 981 A.2d 274, 284 (Pa. Super. 2009). Here, we

find that Appellant has failed to develop his issues “in any meaningful fashion

capable of review.”    Commonwealth v. Walter, 966 A.2d 560, 566 (Pa.

2009). Thus, his remaining claims are waived.

      Even if we did reach the merits of Appellant’s claims, he would not

prevail on appeal.    At Appellant’s sentencing hearing, the court stated the

following.

      Unfortunately, [Appellant], I have been dealing with you for a
      number of years on these drug cases. It doesn’t appear as though
      anything has been internalized by you in the therapeutic
      community programs. It is a lifestyle, it is a career for you almost
      of [sic] drug dealing.

                                      ***

      You have a profound drug addiction that has not been overcome
      by whatever programs were made available to you prior to your
      going out [sic] from the prison again. You were on parole when
      this one happened as well. … So we have been unsuccessful,
      unfortunately, in trying to rehabilitate you. … You do not appear

                                       -7-
J-S34036-18


      to be [amenable] to supervision in the community from your
      continued parole violations and continued offenses, so there is no
      reason for me not to give you a sentence in the aggravated range.
      … In addition, because it is a career problem that you have been
      unable to shake, I will make it consecutive to anything you’re
      serving now.

                                    ***

      [T]his is a sentence in the aggravated range because of
      [Appellant] being a career drug dealer with a profound drug
      addiction that has not been overcome by various treatment
      programs within a State Correctional Facility and because
      [Appellant] ha[d] been on parole while the new offense was
      committed and that he is not [amenable] to supervision in the
      community.

N.T., 11/29/2017, at 18-20.         Additionally, the court, acknowledging

Appellant’s drug addiction, directed Appellant “be placed in a therapeutic

community” to address this issue.      Sentencing Order, 11/29/2017, at 2.

Moreover, we note that the sentencing court reviewed a pre-sentence report

(PSI) prior to sentencing.5 “[W]here the sentencing judge had the benefit of

a PSI, it will be presumed that he or she was aware of the relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.” Commonwealth v. Boyer, 856 A.2d 149,

154 (Pa. Super. 2004).

      Furthermore, in addition to the foregoing, the sentencing court listened

to statements made by Appellant and asked several questions regarding


5
  Appellant and the Commonwealth agreed that the sentencing court would
review the most recent PSI, which was created for a previous sentencing
hearing that occurred in May 2017. Order, 9/11/2017; N.T., 11/29/2017, at
12.

                                     -8-
J-S34036-18


Appellant’s background and previous incarcerations. N.T., 11/29/2017, at 14-

18. Nonetheless, for the reasons cited supra, the sentencing court concluded

that the imposition of an aggravated-range sentence was appropriate. See

Commonwealth v. Mouzon, 828 A.2d 1126, 1128 (Pa. Super. 2003) (An

“appellate court must give great weight to the sentencing court’s discretion,

as he or she is in the best position to measure factors such as the nature of

the crime, the defendant’s character, and the defendant’s display of remorse,

defiance, or indifference.”).

      In light of the foregoing, we find Appellant has presented no issue on

appeal which would convince us to disturb his judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 7/16/2018




                                    -9-